EXHIBIT 10.4

NON-COMPETITION AGREEMENT

October 30, 2006

To:

Ronald Hansen

 

 

From:

ChoiceOne Financial Services, Inc.



          This confirms our agreement regarding your Non-Competition Agreement.
This Agreement is offered by ChoiceOne Financial Services, Inc. ("ChoiceOne")
following the merger of Valley Ridge Financial Corp. ("Valley Ridge") with
ChoiceOne.

          1.          At the closing of that transaction, you will receive a
payment equal to Twenty-Five Thousand Dollars ($25,000) (less required taxes and
withholdings). In addition, so long as you have not breached this Agreement,
ChoiceOne will permit you and your spouse to participate in its health insurance
plan, subject to the same terms and conditions (i.e. co-pay and deductible) as
ChoiceOne's employees, until you reach the age of 65. ChoiceOne will continue to
employ you until you attain age 62.

          2.          You acknowledge and agree that you have occupied a
position of trust with Valley Ridge, its affiliated bank and other direct and
indirect affiliates and have had access to the confidential information of these
entities, including but not limited to marketing and sales plans, financial
information, and customer information including contact names and needs (the
"Valley Ridge Confidential Information"). You acknowledge and agree that
ChoiceOne has acquired the Valley Ridge Confidential Information and that it is
valuable to ChoiceOne. You further agree that, in your employment with
ChoiceOne, ChoiceOne Bank and/or any of their affiliates, you will have access
to the confidential information of ChoiceOne, ChoiceOne Bank, and their
affiliates including but not limited to marketing and sales plans, financial
information, and customer information including contact names and needs. The
collective confidential information of Valley Ridge, ChoiceOne, ChoiceOne Bank
and their affiliates is referred to as the "Confidential Information." You agree
not to use or disclose the Confidential Information except in the proper course
of your employment with ChoiceOne, ChoiceOne Bank or their affiliates or as
required by law. Confidential Information shall not include information in the
public domain or information acquired by you from a third party having no
obligation of confidentiality to Valley Ridge, ChoiceOne, ChoiceOne Bank or
their affiliates and who did not obtain the information as a result of a breach
of such a confidentiality agreement.

          3.          Upon your termination of employment, you agree to
immediately return all property of Valley Ridge, ChoiceOne, ChoiceOne Bank
and/or their affiliates in your possession, including, but not limited to, the
Confidential Information, keys, files, correspondence, business notes,
memoranda, documents, and all other materials relating to the business. You
agree not to make, keep, or deliver to anyone else photocopies or other
facsimiles of such materials.

          4.          In consideration of this Agreement, you agree that, for a
two-year period beginning with the date of closing of the transaction, you will
not engage in any Prohibited




--------------------------------------------------------------------------------


Activity within the Restricted Area, whether as an employee, agent, consultant,
representative, joint-venturer, owner or otherwise. "Prohibited Activity" means
any financial activity conducted by a bank or other financial institution that
offers services or products offered by or through ChoiceOne or any of its
affiliates. In addition, during the two-year period, you agree to not be
employed by, invest in (except that you may passively hold less than 5% of the
stock of a publicly traded company), consult for or work in any manner with any
organization engaged in any Prohibited Activity within the Restricted Area. The
"Restricted Area" of this non-competition provision includes Kent, Newaygo,
Muskegon, Mecosta, Ottawa, Allegan, Barry, Clare, Ionia, Isabella, Lake, Mason,
Montcalm, Oceana, and Osceola Counties.

If a court of competent jurisdiction finds any portion of this non-competition
provision to be unenforceable, the court may revise this Agreement to make the
provision enforceable to the greatest extent possible.

You further agree to not solicit or approach any employee of ChoiceOne or any of
its direct or indirect affiliates for the purpose of inducing such employee to
terminate employment with ChoiceOne or any of its direct or indirect affiliates.

          5.          In the event of a breach of this Agreement by you,
ChoiceOne, ChoiceOne Bank and their affiliates are released of their obligations
under this Agreement. ChoiceOne, ChoiceOne Bank and their affiliates retain all
of their rights under all other agreements between you, ChoiceOne, ChoiceOne
Bank and/or their affiliates.

          6.          This Agreement shall be governed by Michigan law. This
Agreement contains the entire understanding of the parties concerning the
subjects addressed in this Agreement. This Agreement may not be modified except
in a writing signed by the parties.

          7.          This Agreement may be assigned by ChoiceOne; provided,
however, that ChoiceOne shall remain liable for all payment obligations under
this Agreement. Because your agreement is personal in nature, you may not assign
the responsibilities nor the payments to be received pursuant to this Agreement.

          8.          Any controversy or claim arising out of, or relating to
this Agreement, or the breach thereof, shall be settled by arbitration before a
single arbitrator in a hearing to be held in Kent County, Michigan, in
accordance with the then existing rules of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Nothing in this paragraph shall limit the right of
ChoiceOne to seek injunctive relief in the event you shall breach the provisions
of this Agreement pertaining to non-competition, confidentiality or the return
of Confidential Information or company materials.





2

--------------------------------------------------------------------------------




Please sign below to confirm our agreement.

 

 

 

Sincerely,

 

 

 

CHOICEONE FINANCIAL SERVICES, INC.

 

 

 

 

 

By

/s/ James A. Bosserd

--------------------------------------------------------------------------------

 

 

     James A. Bosserd
     Its President and Chief Executive Officer

 

 

 

AGREED:

 

 

 

 

 

/s/ Ronald Hansen

--------------------------------------------------------------------------------

10/30/2006

--------------------------------------------------------------------------------

 

      Ronald Hansen

Date

 







3

--------------------------------------------------------------------------------